       Case 3:18-cv-06582-WHA Document 66 Filed 01/04/19 Page 1 of 3



 1   ROD DIVELBISS (SBN 102345)
     JRA LAW PARTNERS, LLP
 2   450 Pacific Avenue, Suite 200
     San Francisco, CA 94133
 3   Telephone: (415) 962-2882
     Facsimile: (415) 788-6929
 4   Email: rdivelbiss@jralp.com
 5   Attorneys for Defendant
     JOHN CHAN
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN FRANCISCO

11

12   GENENTECH, INC.,                                Case No. 3:18-cv-06582-WHA

13                        Plaintiff,                 DEFENDANT JOHN CHAN’S NOTICE
                                                     OF JOINDER, NOTICE OF MOTION
14          v.                                       AND MOTION AND MEMORANDUM
                                                     IN SUPPORT OF DEFENDANT JOHN
15   JHL BIOTECH, INC., XANTHE LAM, an               CHAN’S MOTION TO DISMISS
     individual, ALLEN LAM, an individual,           PURSUANT TO FEDERAL RULE OF
16   JAMES QUACH, an individual, RACHO               CIVIL PROCEDURE 12(b)(6)
     JORDANOV, an individual, ROSE LIN, an
17   individual, JOHN CHAN, an individual, and       Date:    February 14, 2019
     DOES 1-50,                                      Time:    8:00 a.m.
18                                                   Dept:    Courtroom 12, 19th Floor
                          Defendants.                Judge:   Hon. William H. Alsup
19
                                                     Complaint Filed: October 29, 2018
20                                                   Trial Date: Not Set

21

22

23

24

25

26

27
28
                                                          JOHN CHAN’S NOTICE OF JOINDER AND
                                                 1         NOTICE OF MOT. ISO MOT. TO DISMISS
                                                                            3:18-CV-06582-WHA
       Case 3:18-cv-06582-WHA Document 66 Filed 01/04/19 Page 2 of 3



 1           TO:     THE PARTIES IN THE ABOVE-CAPTIONED ACTION AND TO THE
                     CLERK OF THE COURT
 2

 3           PLEASE TAKE NOTICE that on February 14, 2019 at 8:00 a.m., in the United States
 4   District Court for the Northern District of California, San Francisco Courthouse, Courtroom 9,
 5   located at 450 Golden Gate Avenue, San Francisco, California, 94102, Defendant John Chan will
 6   and hereby does join in JHL Biotech Inc.’s (“JHL”) motion to dismiss and also moves the Court
 7   to dismiss him from the First, Second, Third, Fifth and Seventh Causes of Action of the
 8   Complaint filed by Genentech, Inc. (“Genentech” or “Plaintiff”) under Rules 12(b)(6) of the
 9   Federal Rules of Civil Procedure for failure to state a claim against Mr. Chan.
10           This Motion is based on this Notice of Motion and Motion, the supporting Memorandum
11   of Points and Authorities, the complete files and records in this action, and any additional
12   material and arguments that may be considered in connection with the hearing.
13                              STATEMENT OF ISSUES TO BE DECIDED
14           1)      Whether the First Cause of Action should be dismissed as to Mr. Chan, because
15   Plaintiff failed to allege that he disclosed, acquired, or used an identified trade secret after the
16   enactment of 18 U.S.C. §1836 (the Defend Trade Secrets Act or “DTSA”) on May 11, 2016, as
17   required by the statute;
18           2)      Whether the Second Cause of Action should be dismissed as to Mr. Chan, because
19   Plaintiff has failed to allege that Mr. Chan disclosed, acquired, or used an identified trade secret
20   owned by Plaintiff under Cal. Civ. Code §3426 (the California Uniform Trade Secrets Act or
21   “CUTSA”);
22           3)      Whether the Third Cause of Action should be dismissed as to Mr. Chan, because
23   neither Federal or California law recognize “conspiracy” as a civil cause of action, and because
24   the claim is superseded by CUTSA;
25           4)      Whether the Fifth Cause of Action should be dismissed as to Mr. Chan for failure
26   to state a claim, because the claim is time barred and because the claim is superseded by CUTSA;
27
28
                                                                    JOHN CHAN’S NOTICE OF JOINDER AND
                                                        2            NOTICE OF MOT. ISO MOT. TO DISMISS
                                                                                      3:18-CV-06582-WHA
       Case 3:18-cv-06582-WHA Document 66 Filed 01/04/19 Page 3 of 3



 1          5)      Whether the Seventh Cause of Action should be dismissed as to Mr. Chan for
 2   failure to state a claim, because the claim is time barred and because the claim is superseded by
 3   CUTSA; and
 4          6)      Whether, as argued in JHL’s and other Defendants’ concurrently filed Motions to
 5   Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(2) and 12(b)(6) Causes of Action One,
 6   Two, Three, Five and Seven, should be dismissed for the reasons stated therein.
 7

 8   Dated: January 4, 2019                               JRA LAW PARTNERS, LLP
 9
                                                           /s/ Rod Divelbiss         .
10                                                        Rod Divelbiss
                                                          JRA LAW PARNERS, LLP
11                                                        Attorneys for Defendant JOHN CHAN
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                JOHN CHAN’S NOTICE OF JOINDER AND
                                                      3          NOTICE OF MOT. ISO MOT. TO DISMISS
                                                                                  3:18-CV-06582-WHA
